I cannot agree with my Brother SHARPE that the question of defendant Vandervort's negligence was for the jury. No person having regard for the safety of others would carry a loaded gun in an automobile, as this one was carried. Every man of ordinary prudence knows that injurious results may follow from such an act. The fact of the accident and the manner of it shows that the gun in question could easily be discharged. This the defendant knew. He also knew that if it discharged, injury to some one would probably follow. He was a hunter, experienced in the use of firearms, and he knew very well that what actually happened might happen. The undisputed facts show his act to have been clearly and unquestionably negligent. The trial judge should have so instructed the jury as a matter of law. Because of his failure to do so the judgment should be reversed, with costs to the plaintiff.
STEERE and FELLOWS, JJ., concurred with McDONALD, J. *Page 520